Citation Nr: 0210568	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  01-04 578	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to restoration of service connection for a mood 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from September 1983 to 
December 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which severed service connection for a 
mood disorder.  In connection with this appeal the veteran 
and his mother testified at a hearing at the RO before the 
undersigned in October 2001; a transcript of that hearing is 
associated with the claims file. 

The Board notes that in response to the RO's March 1999 
rating decision that granted service connection for a mood 
disorder, the veteran filed a timely notice of disagreement 
with respect to the assigned effective date of December 8, 
1998.  The RO issued a statement of the case on the effective 
date matter in May 2000 and advised the veteran as to the 
requirements to file a timely substantive appeal.  The issue 
was not thereafter addressed in any written communication 
from the veteran or his representative.  Therefore, the Board 
has concluded that the veteran is not currently seeking 
appellate review with respect to this matter.


FINDING OF FACT

Evidence clearly and unmistakably establishing that the 
veteran does not have a mood disorder due to his service-
connected spondylolisthesis of L5-S1 with a pars defect at L5 
was not of record at the time of the September 2000 rating 
decision severing service connection for a mood disorder.



CONCLUSION OF LAW

The requirements for severing service connection for a mood 
disorder were not met at the time of the September 2000 
rating decision severing service connection for that 
disability.  38 U.S.C.A. § 1131 (West Supp. 2001); 38 C.F.R. 
§§ 3.105, 3.303, 3.310(a) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1131; 
38 C.F.R. §§ 3.303.  Service connection may also be granted 
for a disease initially diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  In the case of 
aggravation, such secondary disorder is compensable only to 
the degree of disability over and above the degree of 
disability which would exist without such aggravation.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448, 
449 (1995).

Once service connection has been granted, it can be severed 
only upon the showing that the rating decision granting 
service connection was clearly and unmistakably erroneous, 
and only after certain procedural safeguards have been met.  
38 C.F.R. § 3.105(d); see also Daniels v. Gober, 10 Vet. App. 
474 (1997).  In this respect, the application of the clear 
and unmistakable error standard, does not limit the 
reviewable evidence to that which was before the RO in making 
its initial service connection award.  Daniels, at 480.  A 
change in diagnosis may be accepted as a basis for severance 
if the examining physician or physicians or other qualified 
medical authority certifies that in light of all the 
accumulated evidence, the diagnosis on which service 
connection was predicated is clearly erroneous.  This 
certification must be accompanied by a summary of the facts, 
findings, and reasons supporting the conclusion.  
38 C.F.R. § 3.105(d).

In this case, the veteran is service-connected for 
spondylolisthesis of L5-S1 with a pars defect at L5.  The 
record generally documents diagnoses such as chronic low back 
pain syndrome, and notations as to the veteran's continuing 
report of severe back problems despite treatment.  The 
veteran has reported difficulty sleeping and difficulty 
working due to his back pain, and has complained of resulting 
depression.  Medical notations include an assessment that the 
veteran's symptom reports are greater than his physical 
manifestations of back problems and also generally include 
note of the existence of a borderline personality disorder 
and/or characteristics of a personality disorder.  

The veteran presented for a VA psychiatric examination in 
October 1996.  The VA examiner noted the veteran's history of 
an in-service back injury resulting in service connection for 
a lumbosacral disability.  The veteran complained of 
continued back pain, interfering with his ability to work and 
causing psychiatric symptomatology.  The examiner noted the 
veteran had had a period of VA hospitalization in July 1992, 
after an overdose of amitriptyline, a pain medication.  The 
hospital discharge diagnosis was adjustment reaction 
secondary to pain.  That hospitalization report is of record.  
The October 1996 VA examiner also noted a March 1996 period 
of hospitalization, at which time the diagnoses were 
adjustment disorder with mixed disturbance of emotions and 
conduct, a borderline personality disorder, and low back pain 
secondary to trauma.  

The veteran described back pain on a scale of six out of ten; 
the examiner noted no appearance of distress or discomfort in 
the veteran's movements.  Also noted was that the veteran's 
mood was euthymic and that he displayed a full range of 
affect despite describing his mood as "indifferent."  The 
examiner noted that despite repeated questions the veteran 
was very resistant to describing the nature of the emotional 
problems he experienced as a result of his back injury.  He 
did describe some sleeping difficulties due to pain.  
Psychologic testing was left incomplete; one completed test 
was determined invalid due to evidence that the veteran over-
endorsed psychopathology.  It was also noted that the veteran 
did not at any time appear even mildly depressed during the 
interview or testing process. 

The October 1996 examiner concluded that the correct primary 
diagnosis was in the area of a personality disorder.  The 
examiner acknowledged that the veteran experienced some mild 
emotional problems connected with back pain, but stated that 
the personality factors far outweighed such problems in 
explaining the veteran's vocational and interpersonal 
difficulties.

The report of VA spinal examination in November 1998 notes 
the veteran to have a chronic pain syndrome rendering him 
"quite dysfunctional."  The veteran appeared for a VA 
mental disorders examination in December 1998.  The examiner 
reviewed the claims files.  Psychological testing was 
administered, the results of which were deemed invalid by 
virtue of symptom over-reporting.  Noted symptoms included 
depression, suicidal ideation, isolation and the inability to 
interact socially.  The impression was that the veteran had a 
mood disorder due to back pain that was secondary to service-
connected injury.

The RO granted service connection for a mood disorder as 
secondary to a service-connected lumbar spine disability in a 
rating decision dated in March 1999.

The veteran again appeared for a VA examination in December 
1999.  The examiner reviewed the claims files and 
specifically noted the veteran's history of symptom over-
reporting, as well as diagnostic test results and medical 
impressions indicating that the subjective aspects of the 
veteran's case were disproportionately greater than the 
objective aspects.  The December 1999 VA examiner opined that 
the veteran's mood disorder was probably not secondary to 
back pain, based on findings of "rather minor objective 
findings of lumbosacral pathology" and the history of over-
endorsement of symptomatology by the veteran.  

The RO proposed severance in a decision dated in May 2000.

The claims file also contains a statement from Luton Mental 
Health Services dated in June 2000 and prepared by B. Bell, 
M.D.  Dr. Bell reported review of the veteran's claims files, 
to include VA records, and also included note that in 1995 
the VA Pain Clinic recorded only a minimal pain 
classification pertinent to the veteran's back.  
Nevertheless, Dr. Bell noted the veteran's ongoing depressive 
symptomatology and noted that such appeared when the veteran 
found himself trapped in uncomfortable circumstances that 
cannot be immediately resolved.  Dr. Bell stated that chronic 
low back pain contributed significantly to the veteran's lack 
of employability and that the depression added to the 
veteran's low motivation.  Dr. Bell discussed that although 
the veteran displayed certain traits of a personality 
disorder, to meet the diagnostic criteria for such, there 
must be an enduring pattern occurring across a broad range of 
personal and social situations, and must date back to 
adolescence or early adulthood.  Dr. Bell noted no available 
medical information documenting such and concluded it was 
doubtful that back pain resulted in the personality 
characteristics displayed by the veteran.  Dr. Bell did opine 
that the veteran's back injury exacerbated the underlying 
personality characteristics displayed by the veteran.  In a 
letter dated in May 2000, Dr. Bell had provided diagnoses to 
include major depressive disorder and a pain disorder 
associated with both psychological features and a general 
medical disorder.  

The claims files contain a statement from The Block Practice 
dated in July 2000.  The staff psychiatrist reported 
treatment of the veteran for mental disability, diagnosed as 
a mood disorder, post-traumatic stress disorder, and a 
possible light personality disorder, and opined that the 
veteran's chronic low back pain contributed significantly to 
the veteran's mood disorder.

Severance was accomplished by rating decision dated in 
September 2000.

Subsequent to severance, Dr. Bell prepared a statement dated 
in September 2001.  Dr. Bell opined that the veteran's, "low 
back difficulties exacerbate his depression in that attempts 
at physical activity are usually hampered due to the 
intensity of back pain."  This statement otherwise contains 
language largely duplicative of that found in Dr. Bell's 
June 2000 statement.

As noted above the competent medical evidence for and against 
service connection for a mood disorder was of record at the 
time of the March 1999 RO decision granting service 
connection and at the time of the September 2000 decision 
severing service connection.  Notably, the various private 
and VA examiners all acknowledged factors such as the 
veteran's exaggerated report of symptoms and the 
disproportionate nature of subjective versus objective 
evidence of back disability.  Some physicians opined that the 
correct diagnosis was a personality disorder and others found 
a mood disorder to be the appropriate diagnosis.  The October 
1996 examiner, although in essence opining that the veteran's 
primary problem was a personality disorder, still 
acknowledged that the veteran experienced some mild emotional 
problems connected with his service-connected back pain.  The 
remaining examiners considered a similar history, to include 
evidence speaking against a significant degree of objectively 
manifested back disability, yet indicated that there exists 
at least some level of psychologic manifestations resulting 
from or aggravated by the pain caused by the veteran's 
service-connected back disability.  Despite the differences 
in the diagnoses, the completeness of file review, or the 
assessment as to causation versus exacerbation, none of the 
competent medical evidence clearly and unmistakably rules out 
the presence of a mood disorder or clearly and unmistakably 
establishes that an existing mood disorder was neither caused 
nor aggravated by the veteran's service-connected lumbosacral 
disability.  As such, the Board finds that the requirements 
for severing service connection for a mood disorder have not 
been met.  Accordingly, restoration of service connection is 
in order.



						(CONTINUED ON NEXT PAGE)

ORDER

Restoration of service connection for a mood disorder is 
granted, from the effective the date of the severance.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

